Wilson, J.
R.C. 119.12 provides in pertinent part:
“Any party adversely affected by any order of an agency issued pursuant to an adjudication denying an applicant admission to an examination, or denying the issuance or renewal of a license, registration of a licensee, or revoking or suspending a license, may appeal from the order of the agency to the court of common pleas * * *.
“Any party adversely affected by any order of an agency issued pursuant to any other adjudication may appeal to the court of common pleas of Franklin County, except that appeals from orders of the fire marshal, issued under Chapter 3737 of the Revised Code, may be to the court of common pleas of the county in which the building of the aggrieved person is located.” (Emphasis added.)
“Adjudication” is defined in R.C. 119.01(D) as “* * * the determination by the highest or ultimate authority of an agency of the rights, duties, privileges, benefits, or legal relationships of a specified person * * “person” includes “person, firm, corporation, association or partnership” (R.C. 119.01[F]).
Quite clearly, the Superintendent of Insurance is such “highest or ultimate authority.” R.C. 3901.011. The touchstone of the appellants’ cause, therefore, as the court of appeals noted, is whether the letter from the attorney-examiner is an order of the Superintendent of Insurance. We concur with the court of appeals, and hold that it is not.
There is nothing in the record to indicate that the Superintendent adopted, affirmed, modified, ratified or even considered3 the attorney-examiner’s conclusion that “the need for the requested hearing is deemed moot.” In fact, the letter would tend to indicate that the Superintendent was *204not even sent a carbon copy thereof. There being nothing to indicate that the appellants’ application was denied pursuant to a determination by the Superintendent of Insurance, there was no order from which an appeal pursuant to R.C. 119.12 could be instituted. Thus, the propriety of the trial court’s “cease and desist order” is moot.
For the foregoing reasons, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Sweeney, A.C.J., Keefe, Locher and Holmes, JJ., concur.
C. Brown and J. P. Celebrezze, JJ., dissent.
Sweeney, J., sitting for Celebrezze, C.J.
Keefe, J., of the First Appellate District, sitting for W. Brown, J.
Wilson, J., of the Second Appellate District, sitting for Sweeney, J.

 This is not to say that such action on the part of the Superintendent would necessitate a contrary result, or that the type of action enumerated is exhaustive.